STATE ex rel. OKLAHOMA BAR ASSOCIATION v. SWEET



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. SWEET

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




STATE ex rel. OKLAHOMA BAR ASSOCIATION v. SWEET2021 OK 43Case Number: SCBD-7081Decided: 09/13/2021THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2021 OK 43, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 
 

 

STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
AMBER ANN SWEET, Respondent.



ORDER OF IMMEDIATE INTERIM SUSPENSION

¶1 The Oklahoma Bar Association (OBA), in compliance with Rules 7.1 and 7.2 of the Rules Governing Disciplinary Proceedings (RGDP), has forwarded to this Court certified copies of the Information, Plea of Guilty, and Order of Deferred Sentence, in which Amber Ann Sweet entered pleas of guilty to one count of Grand Larceny, a felony, in violation of 21 O.S. Supp. 2018, § 1705, and one count of False Declaration of Ownership in Pawn Shop, a felony, in violation of 59 O.S. Supp. 2018, § 1512(C)(2). On June 18, 2021, the district court deferred sentencing for three years, until June 3, 2024.
¶2 RGDP 7.3 provides: "Upon receipt of the certified copies of Judgment and Sentence on a plea of guilty, order deferring judgment and sentence, indictment or information and the judgment and sentence, the Supreme Court may by order immediately suspend the lawyer from the practice of law until further order of the Court." Having received certified copies of the papers and orders under RGDP 7.3, this Court orders that Amber Ann Sweet is immediately suspended from the practice of law. Amber Ann Sweet is directed to show cause, if any, no later than September 28, 2021, why this order of interim suspension should be set aside. See RGDP 7.3. The OBA has until October 13, 2021, to respond.
¶3 DONE BY ORDER OF THE SUPREME COURT this 13th day of September, 2021.

/S/CHIEF JUSTICE

Darby, C.J., Kane, V.C.J., Winchester, Edmondson, Combs, Gurich and Rowe, JJ., concur;
Kauger, J., not voting.

 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Title 21. Crimes and Punishments
 CiteNameLevel
 21 O.S. 1705, 21 O.S. 1705, Grand Larceny - PenaltyCited
Title 59. Professions and Occupations
 CiteNameLevel
 59 O.S. 1512, Administration and EnforcementCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA